     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.938 Page 1 of 14



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10    ALLEN HAMMLER,                            Case No.: 18cv259-CAB-MDD
11                                 Plaintiff,
                                                REPORT AND
12    v.                                        RECOMMENDATION ON
                                                DEFENDANTS' MOTION FOR
13    J. HERNANDEZ, et al.,
                                                TERMINATING SANCTIONS
14                              Defendants.

15                                              [ECF No. 81]
16
17          This Report and Recommendation is submitted to United States
18    District Judge Cathy Anne Bencivengo pursuant to 28 U.S.C. § 636(b)(1) and
19    Local Civil Rule 27.1(c) of the United States District Court for the Southern
20    District of California.
21          For the reasons set forth herein, the Court RECOMMENDS
22    Defendants’ motion for terminating sanctions be GRANTED and this case be
23    DISMISSED WITH PREJUDICE.
24                                I.    INTRODUCTION
25          Allen Hammler (“Plaintiff”), a state prisoner proceeding pro se and in
26    forma pauperis initiated this case by filing a civil rights complaint pursuant
27    to 42 U.S.C. § 1983. (ECF No. 1). After disposition of two motions to dismiss,

                                                1
                                                                       18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.939 Page 2 of 14



1     Plaintiff’s sole remaining claim is a First Amendment retaliation claim
2     against J. Hernandez and A. Magallanes (collectively, “Defendants”). (ECF
3     No. 33). Plaintiff generally alleges that Defendants retaliated against him
4     for filing inmate grievances. (ECF No. 25 (“FAC”) at 3). Specifically, Plaintiff
5     alleges Defendants retaliated against him on November 7, 2016, November
6     15, 2016, November 17, 2016, November 29, 2016, and December 6, 2016 by
7     either acting violently toward Plaintiff or threatening violence. (FAC at 3-
8     25).
9            Presently before the Court is Defendants’ motion for terminating and
10    monetary sanctions for Plaintiff’s failure to participate in his deposition and
11    to comply with court orders. (ECF No. 81 (“Mtn.”)). Plaintiff filed a response
12    in opposition. (ECF No. 84 (“Oppo.”)).
13                          II.      RELEVANT BACKGROUND
14           On March 10, 2020, Defendants attempted to depose Plaintiff. (ECF
15    No. 58-1 at 4). Plaintiff refused to answer any question he felt was not
16    relevant to his claim. (Id. at 5). For example, Plaintiff refused to answer
17    whether he had ever used any aliases or other names in the past. (ECF No.
18    58-2 (“Pl. Mar. 10 Depo”) 5:14-6:3). Defendants’ Counsel (hereinafter,
19    “Counsel”) advised Plaintiff that he could lodge objections, but that he still
20    had to answer the questions. (Id.). Plaintiff still refused to answer the
21    questions. (Id.). The parties took several breaks in the hopes that Plaintiff
22    would cooperate afterward. (Id. at 13:24-14:7). Plaintiff still refused to
23    answer any questions unless the deposition proceeded on his terms. (See id.
24    at 20:9-16).
25           Plaintiff did not treat Counsel with civility. At one point, he called
26    Counsel a rookie and told her she was “out of water.” (Id. at 14:5). He also
27    interrupted Counsel while she was advising him of the rules of the

                                               2
                                                                          18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.940 Page 3 of 14



1     deposition, threatened to end the deposition, and accused Counsel of
2     perjuring herself. (Id. at 22:16-18). Counsel suspended the deposition on the
3     grounds that Plaintiff failed to meaningfully participate in the deposition.
4     (Id. at 23:18-25).
5           On April 9, 2020, Defendants moved to compel Plaintiff’s deposition
6     testimony and for monetary sanctions in the amount of $3,880.78 for the
7     costs and fees associated with the attempted deposition. (ECF No. 58). On
8     April 16, 2020, the Court held a Mandatory Settlement Conference and
9     discussed the motion to compel. (ECF No. 63). The Court declined to impose
10    monetary sanctions because Plaintiff agreed to be re-deposed, but held the
11    motion in abeyance. (Id. at 1). The Court admonished Plaintiff that his
12    behavior was inappropriate.
13          On September 23, 2020, Plaintiff was re-deposed. (Mtn. at 7). At the
14    very beginning of the deposition, Plaintiff demonstrated displeasure at being
15    deposed. (See ECF No. 81-2 (“Pl. Depo.”) at 38:11-12) (responding to
16    Counsel’s “[g]ood morning” with “[i]t’s not.”). At one point, Counsel stated
17    that “[t]his [deposition] is going to go a lot easier for everyone if you just
18    answer my question.” (Id. at 115:5-6). Plaintiff responded that “I’m not
19    looking to make things easy for anyone, especially you.” (Id. at 115:11-12).
20          Plaintiff refused to answer Counsel’s first question after objecting to it.
21    After several minutes of discussing the matter with Plaintiff he provided an
22    evasive answer:
23          Q: Have you ever used any aliases or gone by any other names?
24          A: Irrelevant.
25
            Q: Your objection is noted for the record. You can answer.
26
27          A: No, I can’t. I don’t know what you’re talking about.

                                               3
                                                                           18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.941 Page 4 of 14



1
            Q: Have you ever used a name other than Allen John Hammler?
2
3           A: Asked and answered.
4           Q: Mr. Hammler, you haven’t answered my question. Can you
5           please answer my question.
6           A: I have answered your question. If you refuse to accept my
7           answer, that’s not my problem.
8     (Id. at 38:20-39:8). Counsel then reminded Plaintiff that he was testifying
9     under oath and that this testimony could be used in court. (Id. at 39:9-25).
10    Plaintiff also indicated that he understood that his failure to answer
11    appropriate questions could result in sanctions, including dismissal of this
12    action. (Id. at 42:12). Counsel reiterated that “in a deposition you have the
13    right to object to my questions and put your objections on the record,
14    however, I am still entitled to your answer, even if you object to a question.”
15    (Id. at 43:1-4). Plaintiff stated that he “understood that completely.” (Id. at
16    43:9). After several minutes of back and forth between Counsel and Plaintiff,
17    Plaintiff answered the question.
18          The deposition transcript is replete with examples of bickering over
19    immaterial details about the procedure of the deposition and substance of
20    Plaintiff’s First Amended Complaint (“FAC”). (See e.g., id. at 43:11-44:20,
21    64:14-69:21, 79:15-82:8, 85:25-87:15, 177:10-180:10, 181:16-182:7, 183:14-
22    185:22). At times, Plaintiff became agitated, raised his voice, and used
23    profanity. However, the Court’s concern is with the substance and whether
24    Plaintiff answered appropriate questions about the allegations against
25    Defendants in his FAC. Specifically, the Court is concerned with Plaintiff’s
26    refusal to answer questions regarding Defendants’ involvement in the
27    incidents alleged in the FAC, as indicated below:

                                              4
                                                                        18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.942 Page 5 of 14



1           Q: . . . [N]either Defendant Hernandez nor Defendant Magallanes
            were involved in [the October 20, 2016] incident, were they?
2
3           A: I don’t recall to what extent. As I’ve just said, there were a
            number of officers involved in all of these events. Yours, your
4           clients basically were involved in some of these events surrounding
5           these instances, as I recall.
                  So right now I don’t believe that I can answer that and be
6           totally forthright in saying what parts they played in any of these
7           events.
8           Q: So today you can’t say whether or not Defendant Hernandez or
9           Defendant Magallanes had any role in the . . . October 20, 2016
            incident?
10
11          A: To the extent that they are listed here, I believe that they are
            relevant for the simple fact that in the instances in this Complaint
12          alleging the difference that are alleged, they’re relevant for the
13          simple that your client at some point in time took place in these
            events, and be it that I don’t have actual notes of those events –
14          those events in front of me, I don’t want to speculate on the record
15          what parts they played.
16          Q: So today, as you sit here today you can’t tell me what, if any,
17          part Defendant Hernandez played in the October 20, 2016 incident,
            right?
18
19          A: I don’t have my notes in front of me.
20          Q: As you sit here today do you have notes of this incident that you
21          can refer to?
22          A: Not here before me, no.
23
            Q: Do you have notes somewhere else?
24
25          A: I do.
26          Q: What notes do you have?
27

                                             5
                                                                       18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.943 Page 6 of 14



1           A: I keep notes of all events that occur with me inside of prison
            setting, and those notes are on record outside prison and inside
2           prison. I have copies of those notes, but those notes are my work
3           product and I don’t have to discuss them here and now.
4     (Id. at 83:1-84:14). Plaintiff responded in similar fashion when questioned
5     about Defendants’ involvement in the November 7, 2016 and November 28,
6     2016 incidents. (See id. at 87:16-89:6).
7                               III. LEGAL STANDARD
8           Federal Rule of Civil Procedure 37(d) authorizes the court “to impose a
9     wide range of sanctions when a party fails to comply with the rules of
10    discovery or with court orders enforcing those rules.” Wyle v. R.J. Reynolds
11    Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983). The Court may sanction the
12    party by “prohibiting the disobedient party from supporting or opposing
13    designated claims or defenses, or from introducing designated matters into
14    evidence,” “staying further proceedings” until the party has complied with
15    discovery requirements, and “dismissing the action or proceeding in whole or
16    in part.” Fed. R. Civ. P. 37(d)(3) (incorporating sanctions from Fed. R. Civ. P.
17    37(b)(2)(A)(i)-(vi)).
18          Rule 37 allows for terminating sanctions that dismiss a plaintiff’s action
19    where there has been willfulness, bad faith, or fault. Fed. R. Civ. P.
20    37(b)(2)(A)(v); Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639,
21    640 (1976). “Disobedient conduct not shown to be outside the control of the
22    litigant is sufficient to demonstrate willfulness, bad faith, or fault.”
23    Jorgensen v. Cassiday, 320 F.3d 906, 912 (9th Cir. 2003) (internal quotation
24    marks omitted). Courts may consider not only the effect of sanctions on the
25    party being disciplined, but also the deterrent effect on future litigants and
26    their counsel. Nat’l Hockey League, 427 U.S. 639 at 643.
27          In determining whether to dismiss an action, the Court considers: (1)

                                               6
                                                                          18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.944 Page 7 of 14



1     the public’s interest in expeditious resolution of litigation; (2) the Court’s
2     need to manage its docket; (3) the risk of prejudice to the defendants; (4) the
3     public policy favoring disposition of cases on the merits; and (5) the
4     availability of less drastic sanctions. Henderson v. Duncan, 779 F.2d 1421,
5     1423 (9th Cir. 1986). The amount of prejudice resulting from discovery
6     violations and the availability of less drastic sanctions are “key factors.”
7     Wanderer v. Johnston, 910 F.2d 652, 656 (9th Cir. 1990).
8                                      IV.   DISCUSSION
9           Defendants contend that Plaintiff “was intentionally obstructionist and
10    antagonistic, and refused to answer appropriate questions” at the second
11    deposition. (Mtn. at 8). Accordingly, they request the Court issue
12    terminating sanctions in this case. (See generally, Mtn.). Plaintiff maintains
13    that he answered all questions unless the answers were privileged. (Oppo. at
14    2). He further argues that Counsel attempted to upset Plaintiff by asking
15    inflammatory questions, by making faces while asking questions, and by
16    attempting to assert authority over him.1 (Id. at 5-6, 12).
17          The Court agrees with Plaintiff that some of Counsel’s questions were
18    inflammatory and that Counsel did not have the authority to require Plaintiff
19    to act a particular way during the deposition. (See e.g, Pl. Depo. at 91:9-
20
21
      1 Plaintiff contends the Court should not consider the video of his deposition or the
22    transcript because he did not receive the video and because the transcript was not
      properly served. (Oppo. at 7). However, Plaintiff does have the transcript and he cites to
23    it throughout his opposition. (See generally, Oppo.). Moreover, Plaintiff’s argument that
24    he was not permitted to make changes to the deposition prior to the filing of the instant
      motion is irrelevant because he does not assert that he intends to amend his testimony.
25    Accordingly, the Court considers the transcript. For purposes of this motion, the Court did
      not watch the video of the deposition. Plaintiff also argues the Court should not consider
26    Deputy Attorney General Carson Niello’s declaration because he did not know he attended
      the deposition. (Oppo. at 9). The Court did not rely on this declaration in deciding the
27    instant motion.

                                                   7
                                                                                18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.945 Page 8 of 14



1     92:24; 177:19-180:10) (asking Plaintiff whether he is paranoid and
2     instructing Plaintiff to sit down for the deposition). As indicated previously,
3     the deposition transcript is replete with examples of inappropriate behavior
4     from both parties. However, the main concern here is Plaintiff’s failure to
5     answer questions about his own allegations in a case he chose to file. The
6     Court, therefore, declines to address the immaterial bickering between the
7     parties at the deposition.
8     A.    Willfulness, Bad Faith, or Fault
9           The Court takes Defendants’ counsel’s allegations very seriously and
10    has once already admonished Plaintiff regarding his conduct at the March 10,
11    2020 deposition. The Court also recognizes that terminating sanctions are
12    considered when a party who has previously been admonished repeats the
13    conduct. See, e.g., Glas-Weld Sys., Inc. v. Boyle, No. 6:12-CV-02273-AA, 2013
14    WL 4828965, at *1 (D. Or., Sept. 6, 2013) (admonishing a pro se defendant
15    that further profanity, threats, and taunts may result in additional
16    sanctions); Scott v. Palmer, No. 1:09-CV-01329-LJO-SKO (PC), 2014 WL
17    6685813, at *3 (E.D. Cal., Nov. 26, 2014) (admonishing a state prisoner
18    proceeding pro se that use of profanity, abusive conduct, and
19    uncooperativeness at a deposition is grounds for terminating sanctions and
20    advising him pro se status does not “shield him from the consequences of
21    abusive behavior”); Block v. Snohomish Cty, No. C14-235RAJ, 2014 WL
22    6750475, at *10 (W.D. Wash., Dec. 1, 2014) (admonishing a plaintiff that the
23    court will impose monetary sanctions if she uses “profanity or abusive
24    invective” in communications with defense counsel).
25          Upon review of the deposition transcript, the Court finds that Plaintiff
26    was disobedient and that his conduct was within his control. See Jorgensen,
27    320 F.3d at 912. Plaintiff spoke profanely, raised his voice repeatedly, and

                                             8
                                                                        18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.946 Page 9 of 14



1     refused to act with civility. (See Pl. Depo. at 43:11-44:20, 64:14-69:21, 79:15-
2     82:8, 85:25-87:15, 177:10-180:10, 181:16-182:7, 183:14-185:22); (See also
3     Oppo. at 11) (conceding that he became emotional and used “curse words”).
4     While that conduct alone sufficiently shows bad faith, the Court instead
5     focuses on Plaintiff’s refusal to answer substantive questions about the
6     allegations in his FAC. Plaintiff’s failure to answer these questions
7     demonstrates willfulness, especially in light of the fact that the Court
8     admonished him at the Mandatory Settlement Conference. See Jorgensen,
9     320 F.3d at 912.
10           Moreover, Plaintiff testified that he has “[u]pwards of 20” civil rights
11    actions against correctional staff. (Pl. Depo. at 47:11-15). Plaintiff is subject
12    to a pre-filing order, which requires him to “seek and obtain leave of the
13    presiding judge of any appropriate Court, prior to filing any new actions,
14    against any defendant, in any forum in the State of California, based upon, or
15    related in any way, to lawsuits alleging civil rights violations, lawsuits
16    against prison officials, or federal habeas petitions.” Hammler v. Alvarez, No.
17    18cv326-AJB-WVG, ECF No. 63 at 7. As such, the Court is mindful that
18    imposing sanctions in this case may deter similar conduct in Plaintiff’s other
19    lawsuits. See Nat’l Hockey League, 427 U.S. at 643.
20         For these reasons, the Court finds that Plaintiff’s actions were willful.
21    B.     Terminating Sanctions
22           Having found that Plaintiff’s conduct at his deposition was willful, the
23    Court evaluates the five-factors considered in the Ninth Circuit to determine
24    whether terminating sanctions are appropriate.
25           1.    Public’s Interest in Expeditious Resolution of Litigation
26           “The public’s interest in expeditious resolution of litigation always
27    favors dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir.

                                                9
                                                                          18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.947 Page 10 of 14



1     1999). This case has been pending since 2018 and has over 80 docket entries
2     in what should be a relatively straightforward First Amendment retaliation
3     claim. (See Docket). As such, this factor favors dismissal.
4           2.    Court’s Need to Manage Its Docket
5           The second factor weighs in favor of dismissal where the Court is
6     required to address a litigant’s failure to comply with discovery obligations.
7     See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002). This is
8     Defendants’ second motion for sanctions regarding Plaintiff’s deposition.
9     Moreover, Defendants’ motions were brought in good faith. Accordingly, this
10    factor favors dismissal.
11          3.    Risk of Prejudice to Defendants
12           “To prove prejudice, a defendant must establish that plaintiff’s actions
13    impaired defendant’s ability to proceed to trial or threatened to interfere with
14    the rightful decision of the case.” Id. at 642 (citing Malone v. U.S. Postal
15    Serv., 833 F.3d 128, 131 (9th Cir. 1987)). Though the pendency of a lawsuit
16    on its own is insufficient prejudice to warrant dismissal, “[u]nnecessary delay
17    inherently increases the risk that witnesses’ memories will fade and evidence
18    will become stale.” Id. at 643 (citing Sibron v. New York, 392 U.S. 40, 57
19    (1968)).
20          Defendants contend they “cannot prepare a motion for summary
21    judgment—or even determine if such a motion is warranted—or prepare a
22    defense for trial” due to Plaintiff’s failure to meaningfully participate in his
23    deposition. (Mtn. at 13). Defendants are entitled to know the facts upon
24    which Plaintiff bases his claims and the documents which support his claims.
25    Instead of cooperating at his deposition, Plaintiff has engaged in dilatory and
26    obstructionist tactics. Plaintiff was warned that his failure to meaningfully
27    participate in discovery would lead to sanctions, up to and including the

                                              10
                                                                         18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.948 Page 11 of 14



1     dismissal of this action. Nevertheless, Plaintiff refuses to comply.2
2           While Plaintiff indicated that everything he had was in the operative
3     complaint, his failure to be deposed in this action substantially hinders
4     Defendants’ ability to investigate and defend against his allegations. (See Pl.
5     Depo. at 182:18-183:13). A deposition is necessary for Defendants to question
6     Plaintiff with respect to the events alleged in the complaint, the
7     circumstances surrounding the events alleged in the complaint, any injuries
8     received, and what damages he is claiming. Instead, due to Plaintiff’s
9     conduct, Defendants have been forced to expend time and resources
10    attempting to secure his cooperation by scheduling two depositions and filing
11    two motions. The inability to fully defend the case or to move forward with
12    any potential dispositive motions, coupled with the delay, is prejudicial to
13    Defendants. As such, this factor also weighs in favor of dismissal.
14          4.     Public Policy Favoring Disposition of Cases on Their
15    Merits
16          The fourth factor—public policy favoring disposition of cases on their
17    merits—is strong and weighs against dismissal. Pagtalunan, 291 F.3d at
18    643. However, this factor “lends little support” where the behavior of the
19    party against whom dismissal is sought impeded disposition on the merits.
20    In re: Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1228
21    (9th Cir. 2006); Sanchez v. Rodriguez, 298 F.R.D. 460, 472 (C.D. Cal. 2014)
22    (“While the fourth factor of the test generally tends to cut against dismissal
23    as a sanction, the public policy favoring the disposition of cases on their
24
25
26    2 Extending discovery and pretrial deadlines in this case would be futile because Plaintiff
      failed to meaningfully answer questions regarding allegations in his FAC even after the
27    Court admonished him at the Mandatory Settlement Conference.

                                                   11
                                                                                  18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.949 Page 12 of 14



1     merits is not furthered by litigants who . . . refuse to provide the defense with
2     critical discovery, thereby hindering the preparation of a defense on the
3     merits.”).
4           Plaintiff’s willful conduct has delayed the discovery process and has
5     prevented this case from progressing towards a resolution on the merits. By
6     failing to meaningfully participate in his deposition, Plaintiff has prevented
7     Defendants from ascertaining the necessary facts to defend against his
8     claims. In light of Plaintiff’s conduct, the Court finds that this factor does not
9     weigh against dismissal.
10          5.     Consideration of Less Drastic Sanctions
11          A district court must consider the impact of a sanction and whether a
12    less severe sanction would adequately address a party’s failure to engage in
13    the discovery process. Malone, 833 F.2d at 131-32. The Court has considered
14    lesser sanctions, but no lesser sanction is warranted. Evidentiary sanctions
15    would be ineffective, as Plaintiff would still be able to testify to information
16    that he withheld from Defendants at the deposition and the Court would
17    have no practical way of excluding such testimony. Monetary sanctions are
18    also ineffective because of Plaintiff’s in forma pauperis status. He would
19    likely be unable to pay any monetary sanctions.
20          Additionally, the Court admonished Plaintiff about his discovery
21    obligations and warned him about the consequences of noncompliance, but
22    Plaintiff has indicated no intent to comply with any rulings or orders by the
23    Court. The Ninth Circuit has explained that “[a] district court need not
24    exhaust every sanction short of dismissal before finally dismissing a case, but
25    must explore possible and meaningful alternatives.” Henderson, 779 F.2d at
26    1424. The Court finds that there are no other, lesser sanctions that would be
27    satisfactory or effective.

                                              12
                                                                         18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.950 Page 13 of 14



1           6.    Conclusion
2           Upon due consideration of the five factors, the Court finds dismissal of
3     this case warranted.
4     C.    Reasonable Expenses
5           Defendants also request fees and costs associated with their two
6     attempts to take Plaintiff’s deposition and their two motions for sanctions.
7     (Mtn. at 16). Counsel declares that Defendants incurred $3,880.78 in fees
8     and costs associated with Plaintiff’s March 10, 2020 deposition and $2,410.60
9     in fees and costs for Plaintiff’s September 23, 2020 deposition. (ECF No. 81-2
10    (“Shryock Decl.”) ¶¶ 25-27).
11          Federal Rule of Civil Procedure 37 requires “the party failing to act . . .
12    to pay the reasonable expenses, including attorney’s fees, caused by the
13    failure, unless the failure was substantially justified or other circumstances
14    make an award of expenses unjust.” Fed. R. Civ. P. 37(d)(3).
15          As noted, Plaintiff is proceeding in forma pauperis, which makes it
16    unlikely that he would be able to pay any monetary sanctions. As such, it
17    would be unjust to require Plaintiff to pay the reasonable expenses caused by
18    his failure to meaningfully participate in his deposition.
19                                   V.   CONCLUSION
20          For the reasons set forth above, the Court RECOMMENDS that
21    Defendants’ motion for terminating sanctions be GRANTED and that this
22    case be DISMISSED WITH PREJUDICE.
23          IT IS ORDERED that no later than December 9, 2020, any party to
24    this action may file written objections with the Court and serve a copy on all
25    parties. The document should be captioned “Objections to Report and
26    Recommendation.”
27          IT IS FURTHER ORDERED that any reply to the objections shall be

                                              13
                                                                         18cv259-CAB-MDD
     Case 3:18-cv-00259-CAB-MDD Document 86 Filed 11/17/20 PageID.951 Page 14 of 14



1     filed with the Court and served on all parties no later than December 16,
2     2020. The parties are advised that failure to file objections within the
3     specified time may waive the right to raise those objections on appeal of the
4     Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1988).
5           IT IS SO ORDERED.
6     Dated: November 17, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             14
                                                                        18cv259-CAB-MDD
